Appeal from a judgment of Orleans County Court (Noonan, J.), entered May 19, 2000, convicting defendant upon his plea of guilty of, inter alia, sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to preserve for our review his contention that his plea was not knowingly entered because County Court failed to advise him at the time of the plea that *779he would be subject to a mandatory period of postrelease supervision (see People v Dean, 302 AD2d 951 [2003]; People v Skye, 298 AD2d 889, 890 [2002]). The further contention of defendant that he was denied effective assistance of counsel based on defense counsel’s alleged failure to advise him of the mandatory period of postrelease supervision involves matters outside the record and therefore must be raised by way of a motion pursuant to CPL 440.10 (see People v Kazmirski, 299 AD2d 826, 827 [2002], lv denied 99 NY2d 583 [2003]; Skye, 298 AD2d at 890). Present — Pigott, Jr., P.J., Green, Gorski, Lawton and Hayes, JJ.